I do not concur in the foregoing opinion. This court inPeople v. Prather, 322 Ill. 280, did not find that there was no classification of the lands of the district by the commissioners. That holding was limited to finding that there was no record showing proper steps for such classification. There has been no holding of this court, prior to the present opinion, that the records of drainage commissioners or other collective bodies cannot be amended to speak the truth. On the contrary, in the Prather case it is intimated that the files shown to exist in the clerk's office might form the basis of such an amendment. To hold otherwise is to run counter to numerous decisions of this court. The right to amend their records is common to collective bodies generally. (City ofChicago v. McCluer, 339 Ill. 610; Village of Crotty v. Domm, 338 id. 228; Phenicie v. Board of Education, 326 id. 73; People
v. Boys, 326 id. 97; People v. Hartquist, 315 id. 228.) Such collective body may amend its records at any time, whether it has the same or a different clerk at the time of such amendment. (People v. Cleveland, Cincinnati, Chicago and St.Louis Railway Co. 271 Ill. 195; People v. Zellar, 224 id. 408;People v. Madison County, 125 id. 334; Turley v. Town of Logan, 17 id. 151.) The holding in the opinion that the reversal of the judgment for the first installment of the assessment in this case is res judicata of the right to collect subsequent installments directly overrules People v. Cohen, 219 Ill. 200. That case *Page 450 
arose on an application of the county collector for a judgment and order of sale for a delinquent second installment of a special assessment for a local improvement. It was urged there, on like argument as here, that as this court had determined inEustace v. People, 213 Ill. 424, that the first installment of that assessment was invalid, such earlier decision was resjudicata of the validity of the second installment; that since in the Eustace case it was held that the record did not show the improvement completed in accordance with the ordinance and the judgment for sale was for that reason reversed, such earlier decision controlled the court in the case respecting a second installment of the same assessment. This contention was not sustained, but it was there held that an order of this court reversing a judgment and remanding the cause generally (as was done in the Prather case) has the effect only of a final judgment upon the facts then in the record; that the record before the court in the Cohen case was not the same as in the Eustace case and the latter was not res judicata of the essential facts shown on the record in the Cohen case. The judgment of the county court sustaining objections to the second installment there involved was reversed and the cause was remanded, with directions to enter judgment and order of sale in conformity with the application. The facts there and here are in their effect substantially parallel. The drainage commissioners had power to amend their records to speak the truth. As amended, those records show that all necessary steps were taken to classify the lands of the district.
The cases cited in the opinion which involve taxes or assessment installments are: People v. Psi Upsilon Fraternity,324 Ill. 540, which holds that a judgment sustaining objections to a tax on property that is exempt is conclusive on actions to collect later assessed taxes on such property where there has been no change as to the exemption; People v. Locklin, 273 Ill. 106, where the judgment of confirmation *Page 451 
of the assessment roll was wholly void for want of jurisdiction in the court ordering confirmation; and Markley v. People,171 Ill. 260, where the ordinance on which the assessment was based was wholly void. These cases do not control here. In this case no frailty in the district or power of the commission to classify the lands exists. The question is whether such classification was made. The commissioners' records did not show in the proceedings to collect the first installment that the lands had been classified. On the hearing in this case the records as amended showed such classification. The district should be allowed to collect this and the remaining installments of the assessment.